NAT I ONAL HOLDINGS CORPORATION 120 Broadway, 27 th Floor, New York, NY 10271, Phone 212-417-8210, Fax 212-417-8010 October 29, 2013 VIA EDGAR AND FEDERAL EXPRESS Suzanne Hayes Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: National Holdings Corporation Registration Statement of Form S-1 Filed October 10, 2013 File No. 333-191662 Dear Ms. Hayes: National Holdings Corporation, a Delaware corporation (the " Company
